DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claim 17 directed to an invention non-elected without traverse.  Accordingly, claim 17 been cancelled.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 17 is cancelled. 
In claim 1, line 15, “in the top surface of the copper thin film” has been changed to --on the top surface of the copper thin film--. 

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
The instant invention is distinguished over the prior art of record by for the following reasons:
Choi [US 20150191358] teaches a method of synthesizing graphene by a) placing a Cu-Ni thin film laminate (Cu/Ni multilayer) including a copper thin film comprising a top surface and a bottom surface and a nickel thin film formed on the bottom surface of then copper thin film in a chemical vapor depositor [abstract]; b) bringing a graphene precursor into contact with the Cu-Ni thin film laminate and preforming chemical vapor deposition (CVD), thus synthesizing graphene on the top surface of the copper thin film [0030-0032], wherein during the synthesizing step of graphene, a nickel concentration gradient in the copper thin film is generated and a nickel concentration at the bottom surface of the prima facie case of obviousness exists. See MPEP 2144.05.I). However, Choi fails to teach synthesizing a Bernal stacked multilayer graphene on the top surface of the copper and also fails to teach a nickel film that has a top and bottom surface, wherein a bottom surface of the nickel thin film is exposed to the graphene precursor (in addition to the top surface of the copper thin film being exposed to the graphene precursor). Choi instead teaches the nickel thin film is on a substrate. 
Dong [US 20150017344] teaches a method of forming a graphene film on a copper-containing substrate [abstract], wherein the copper containing substrate can be of copper-nickel alloy [0021]; however, Dong fails to teach synthesizing a Bernal stacked multilayer graphene on the top surface of the 
Since the prior art of record neither teaches nor suggests the combination of limitations recited in the instant claims, one skilled in the art would not have been motivated to perform the claimed process.

Acknowledgement of Applicant's Amendments
	The rejection of the claims under 35 U.S.C. 112, first paragraph, is withdrawn due to Applicant’s amendments and arguments. It is particularly noted that the examiner found support for the previous and present amendments by applicant from the following: Fig. 1, Fig. 7, pg 2 ln 20 to pg 3 ln 15, pg 11 ln 26 to pg 12 ln 25.  
The rejection of the claims under 35 U.S.C. 103 is withdrawn due to Applicant’s amendments for the above reasons; hence, subject matter is due for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353.  The examiner can normally be reached on Monday to Friday 1:00PM to 4:00PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-14231423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MANDY C LOUIE/Primary Examiner, Art Unit 1715